Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claim 1, 15, and 25 have been amended and claim 26-27 have been added. Claim 1-27 are in pending status.
Response to Arguments
3.	Applicant’s arguments, see pages 9-13, filed on 10/1022, with respect to the rejection(s) of claim(s) 1, 2, 4, 6, 14-16, 18, and 24 under Carr have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, due to amendment to the claim a new ground(s) of rejection is made over existing art Carr in view of Cooper (US Pat: 10840735) to support the amended claim limitation.
	Applicant’s arguments, see page 10, filed on 10/1022, with respect to the rejection(s) of claim(s) 25 under Peaver have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, due to amendment to the claim a new ground(s) of rejection is made over existing art Peaver in view of Rosendahl (US PG Pub: 2018/0233911) to support the amended claim limitation.

	Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4, 6, 14-16, 18, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US PG Pub: 2018/0191197) in view of Cooper (US Pat: 10840735).
6.	Regarding claim 1, Carr teaches a method for managing energy consumption, comprising the steps of: prioritizing a group of electrical loads (e.g., and to prioritize the electrical loads, e.g., by a degree of importance. The prioritization may be based on inputs supplied by a user interface in some embodiments. In some embodiments, prioritization may also be performed, e.g., based on sensed temperature or ambient condition parameter history, e.g., humidity, and based on sensed or otherwise determined or reported occupancy of HVAC zones 18, e.g., as described above) (Para. [0027]);
	receiving one or more energy-related goals, wherein the one or more energy-related goals includes at least one energy-related parameter (Refer to Para. [0013], demand response signal includes the power threshold which is interpreted as energy related goal  consist of energy paratmeter);
	monitoring energy consumption of each of the electrical loads in the group of electrical loads (e.g., In various embodiments, when the total building power consumption exceeds the currently applied threshold, the loads are shed in ascending order of priority (i.e., the loads are shed starting with the lowest priority load)) (Para. [0013]);
	and disconnecting at least one of the electrical loads when the monitored energy consumption deviates from the one or more energy-related goals  (e.g., In various embodiments, when the total building power consumption exceeds the currently applied threshold, the loads are shed in ascending order of priority (i.e., the loads are shed starting with the lowest priority load)) (Para. [0013]); 
	wherein the at least one of the electrical loads comprises at least one lowest ranked one of the electrical loads in a first mode (e.g., the loads are shed in ascending order of priority (i.e., the loads are shed starting with the lowest priority load)) (the lowest ranked load is considered as in first mode as these loads are pre ranked by the user) (Para. [0013]);
	Carr does not specifically teach and the at least one of the electrical loads comprises at least one user selectable one of the electrical loads in a second mode.
	Cooper teaches and the at least one of the electrical loads comprises at least one user selectable one of the electrical loads in a second mode (e.g., Importantly, the priority of one or more load(s) is preferred to be changed automatically, or by the user if needed with the changed priority being permanently stored, at least until it is updated, for an amount of time selected by the user, or for other conditions selected by the user. For example, to cook a meal which has already been started when the grid power goes off. The load priority for the oven may be changed automatically by 25b recognizing that the oven was in use when power failure occurred, with the priority of the oven being returned to its previous value when the cooking ends as sensed by the current being drawn by the oven or otherwise. Alternatively, if the priority is not automatically changed by 25b the user may assign a higher priority to the oven for a time period such as an hour to allow completion of the cooking, or in response to the condition of the oven no longer utilizing a large current for 15 minutes indicating the cooking is completed. Thermal sensors may also be utilized to provide oven temperature to 25b as part of the miscellaneous devices 21, which temperature may be utilized to set priority) (Oven is a user selectable load with priority override manually as required) (Col. 62, Ln. 57-67, Col. 13, Ln. 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Carr, and Cooper before him/her, to modify the teachings of Carr to include the teaching of Cooper in order to allow changing of priorities of loads and changing of the operation of one or more load so as to change at least that load's current in operation (Cooper: Col. 42, Ln. 61-64).
7.	Regarding claim 2, the combination of Carr and Cooper teaches the method for managing energy consumption as recited in claim 1, wherein Carr further teaches the step of receiving the one or more energy-related goals comprises receiving the one or more energy- related goals as input from a user (e.g., Upon receiving a demand response event signal from the utility, e.g., from demand response program 28, a new demand response power threshold is set, e.g., based on a pre-programmed value provided by the user and negotiated with the utility) (demand response power threshold is based on the value provided by the user) (Para. [0013]).
8.	Regarding claim 4, the combination of Carr and Cooper teaches the method for managing energy consumption as recited in claim 1, wherein Carr further teaches the step of prioritizing the group of electrical loads comprises receiving rankings of the electrical loads input by a user  (e.g., The prioritization may be based on inputs supplied by a user interface in some embodiments) (Para. [0027]).  
9.	Regarding claim 6, the combination of Carr and Cooper teaches the method for managing energy consumption as recited in claim 1, wherein Carr further teaches the at least one energy-related parameter is selected from the group consisting of time of use-related expenses, energy demand-related expenses, overall average energy expenses, and combinations thereof (e.g., Building energy management system 10 is operative to change the building power threshold based on a demand response signal received from a power utility. For example, building energy management system 10 may be coupled to a utility demand response program 28 via, for example, the internet 30. One or more demand response signals may be received from the utility, e.g., demand response program 28, which may be used to set power thresholds, e.g., power thresholds that are reduced relative to normal power thresholds employed in the absence of a demand response signal. Thus, some embodiments employ a dynamic power threshold based on demand response signals. Upon receiving a demand response event signal from the utility, e.g., from demand response program 28, a new demand response power threshold is set, e.g., based on a pre-programmed value provided by the user and negotiated with the utility. Any loads that increase the total building power above the new threshold will result in one or more loads above the threshold being shed or disconnected based on priority, whereas during normal operation without a demand response signal, only loads above the normal threshold are shed or disconnected) (Para. [0013]).  
10.	Regarding claim 14, the combination of Carr and Cooper teaches the method for managing energy consumption as recited in claim 1, wherein Carr further teaches further comprising the steps of: monitoring at least one external parameter (e.g., In one form, the occupancy and the historical temperature data of each HVAC zone 18 is measured) (Para. [0020])); and adjusting at least one operational parameter of at least one of the electrical loads based on the at least one external parameter (e.g., In some embodiments, building 12 may include one or more thermal or other HVAC zones 18, e.g., rooms or groups of rooms or other spaces/volumes within the building, wherein the temperature, humidity and/or ventilation is handled or supplied by an electrical load 14 in the form of an HVAC load, wherein power flow to the HVAC system is controlled by adjusting a setpoint on a switch element 16 in the form of thermostat, humidistat and/or other HVAC control device from a normal setting to a reduced-power setting) (Para. [0010]).  
11.	Regarding claim 15, Claim 15 recites an energy management system that implement the a method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 15.
12.	Regarding claim 16, as to claim 16, applicant is directed to the citation for claim 2 above. 
13.	Regarding claim 18, as to claim 18, applicant is directed to the citation for claim 6 above. 
14.	Regarding claim 24, as to claim 24, applicant is directed to the citation for claim 14 above. 
15.	Regarding claim 26, the combination of Carr and Cooper teaches the method for managing energy consumption as recited in claim 1, wherein Cooper further teaches wherein the second mode is an override mode, and wherein the second mode reverts to the first mode after a preset duration of time (e.g., Importantly, the priority of one or more load(s) is preferred to be changed automatically, or by the user if needed with the changed priority being permanently stored, at least until it is updated, for an amount of time selected by the user, or for other conditions selected by the user. For example, to cook a meal which has already been started when the grid power goes off. The load priority for the oven may be changed automatically by 25b recognizing that the oven was in use when power failure occurred, with the priority of the oven being returned to its previous value when the cooking ends as sensed by the current being drawn by the oven or otherwise. Alternatively, if the priority is not automatically changed by 25b the user may assign a higher priority to the oven for a time period such as an hour to allow completion of the cooking, or in response to the condition of the oven no longer utilizing a large current for 15 minutes indicating the cooking is completed. Thermal sensors may also be utilized to provide oven temperature to 25b as part of the miscellaneous devices 21, which temperature may be utilized to set priority) (oven priority is changed by user for fix period of time to allow cooking is considered as second mode) (Col. 62, Ln. 57-67, Col. 13, Ln. 1-9).
16.	Regarding claim 27, as to claim 27, applicant is directed to the citation for claim 26 above. 
17.	Claims 3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Cooper, and further in view of Kuhn (US PG Pub: 2015/0258912).
18.	Regarding claim 3, the combination of Carr and Cooper teaches the method for managing energy consumption as recited in claim 2 but does not specifically teach wherein the user inputs the at least one energy-related parameter using a sliding controller on a user interface.  
	Kuhn teaches wherein the user inputs the at least one energy-related parameter using a sliding controller on a user interface (e.g., according to at least one disclosed embodiment of the energy management method, the graphic object comprises a sliding controller. The sliding controller is displayed, in particular, as a switching element on a display surface. This ensures that the user can very easily and intuitively set the setpoint range by activating the sliding controller) (Para. [0009]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Carr, Cooper and Kuhn before him/her, to modify the combined teachings of Carr, and Cooper to include the sliding controller on a user interface teaching of Kuhn in order to set the setpoint very easily and intuitively (Kuhn: Para. [0009]).
19.	Regarding claim 17, as to claim 17, applicant is directed to the citation for claim 3 above. 
20.	Claims 5, 7-8, 10-13, 19-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Cooper and further in view of Pevear (US PG Pub: 2020/0091855).
21.	Regarding claim 5, the combination of Carr and Cooper teaches the method for managing energy consumption as recited in claim 1 but does not specifically teach wherein the step of prioritizing the group of electrical loads comprises receiving rankings of the electrical loads from a learning-based artificial intelligence system.    
	Pevear teaches wherein the step of prioritizing the group of electrical loads comprises receiving rankings of the electrical loads from a learning-based artificial intelligence system (e.g., As another example, the remote server 304 can implement software algorithms (e.g., machine learning and artificial intelligence based algorithms) to analyze the parameters and other system data to determine the most efficient configuration of the system 101, such as settings for the charge settings, the load priority settings, etc. The parameters can also be analyzed to determine whether to shed one or more of the loads 103) (Para. [0067]).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having combined teachings of Carr, Cooper and Pevear before him/her, to modify the combined teachings of Carr, and Cooper to include the ranking based on artificial intelligence teaching of Peaver in order to analyze the parameters and other system data to determine the most efficient configuration of the system (Pevear: Para. [0067]).
22.	Regarding claim 7, the combination of Carr and Cooper teaches the method for managing energy consumption as recited in claim 1 but does not specifically teach further comprising the step of connecting the group of electrical loads to an alternative source of energy.  	
	Pevear further comprising the step of connecting the group of electrical loads to an alternative source of energy (e.g., The power source control module 204 selects which of the electrical power sources 102 to utilize to charge the energy storage device 104. For example, the power source control module 204 can be configured to charge the energy storage device 104 with power from the electrical power source 102 that is actively powering the loads 103. Alternatively, the power source control module 204 can be configured to charge the energy storage device 104 with power from one of the electrical power sources 102 that is not actively powering the loads 103. For instance, power from the solar panels 102a can be used to charge the energy storage device 104 while the AC electricity power grid is powering the loads 103. In an embodiment, the power source control module 204 can be configured to simultaneously power the loads 103 with more than one of the electrical power sources 102 and the energy storage device 104. For example, power from the energy storage device 104 can be utilized to supplement power from the solar panels 102a when the solar panels 102 are insufficient to fully power the loads 103. As another example, the wind turbine 102d can be utilized to supplement power from the AC electricity grid 102b when the AC electricity grid is insufficient to fully power the loads 103) (Para. [0049])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having combined teachings of Carr, Cooper and Pevear before him/her, to modify the combined teachings of Carr, and Cooper to include the teaching of Peaver in order to select which of the electrical power sources and the energy storage device is used to power the loads and in what order (e.g., primary, initial back-up, secondary back-up, etc.) (Pevear: Para. [0052]).
23.	Regarding claim 8, the combination of Carr, Cooper and Pevear teaches the method for managing energy consumption as recited in claim 7, wherein Pevear further teaches the at least one energy-related parameter is selected from the group consisting of average energy exported to an electrical grid from the alternative source of energy, average battery charge time, battery charge level, average battery discharge rate, peak battery discharge rate, battery life, generator run time, remaining fuel level, peak energy, average available energy, and combinations thereof  (e.g., In one embodiment, as the energy storage device 104 is discharged, the state of charge of the energy storage device 104 is monitored. The state of charge can be monitored to shed loads when the state of charge is low (e.g., below a threshold) such that the remaining energy is allocated to loads with greater priority (e.g., according to configured load priority settings)) (State of charge is interpreted as battery life) (Para. [0042]).  
24.	Regarding claim 10, the combination of Carr and Cooper teaches the method for managing energy consumption as recited in claim 1 but does not specifically teach  further  comprising the steps of: connecting the group of electrical loads to at least one alternative source of energy; and managing the group of electrical loads and the at least one alternative source of energy to prevent an overload state in the at least one alternative source of energy.    
	Pevear further  comprising the steps of: connecting the group of electrical loads to at least one alternative source of energy; and managing the group of electrical loads and the at least one alternative source of energy to prevent an overload state in the at least one alternative source of energy  (e.g., At block 405 of a method 400 of storing energy and distributing power, one or more of the electrical power sources 102 is activated (or enabled) for power distribution to the loads 103, the energy storage device 104, or both. For example, the power source control module 204, the energy source control module 205, and the load control module 206 work in conjunction to determine which of the electrical power sources 102 to select and activate for power distribution to the loads 103 and to the energy storage device 104. For instance, the power source control module 204 can activate the DC/DC converter 108 to provide DC power output from the DC/DC converter 108, or can control the ATS 109 to activate any of the electrical power sources 102b, 102c, and 102d to provide DC power output from the AC/DC rectifier 110. In one embodiment, only one of the electrical power sources 102 is activated at a time to power the loads 103 and charge the energy storage device 104. In another embodiment, more than one of the electrical power sources 102 can be activated at a time to power the loads 103 and charge the energy storage device 104) (Para. [0063], also refer to Para. [0049], The supplement power is utilized in order to prevent overload condition).  
25.	Regarding claim 11, the combination of Carr and Cooper teaches the method for managing energy consumption as recited in claim 1 but does not specifically teach  further comprising the step of connecting the group of electrical loads to at least one energy storage device.  	
	Pevear further comprising the step of connecting the group of electrical loads to at least one energy storage device (e.g., For example, the energy storage control module 205 can trigger power distribution from the energy storage device 104 to the loads 103 when an event from the charge settings has been detected—e.g., an indication that an activated electrical power source becomes insufficient to power the loads, unstable, or unavailable; an indication that the state of charge of the energy storage device 104 drops below a threshold value; an indication that power to the loads is being switched between electrical power sources; an indication of a scheduled time (during daylight hours using the solar panels 102a); or an other event as desired for an intended design or application. The measurement module 208 can be used to detect when an event from the charge settings has occurred) (Para. [0068]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having combined teachings of Carr, Cooper and Pevear before him/her, to modify the combined teachings of Carr, and Cooper to include the teaching of Peaver in order to manages energy storage and power distribution to loads, the energy storage device, or both
 (Pevear: Abstract).
26.	Regarding claim 12, the combination of Carr, Cooper and Pevear teaches the method for managing energy consumption as recited in claim 11, wherein Pevear further comprising the step of periodically charging the at least one energy storage device (e.g., The energy storage control module 205 determines when the energy storage device 104 requires charging and distributes power from an activated electrical power source 102 to the energy storage device 104. The charging requirements can be based on charge settings. The charge settings can be established according to any variety of schemes as desired for an intended design or application. Example charge settings can include, but are not limited to charging the energy storage device 104: when an activated electrical power source becomes insufficient to power the loads, unstable, or unavailable; when the state of charge of the energy storage device 104 drops below a threshold value, which can be measured by the measurement module 208; when power to the loads is being switched between electrical power sources; during certain times of the day (e.g., during daylight hours using the solar panels 102a); etc. The charge settings can be established by a technician or system administrator, or dynamically adjusted by software algorithms based on parameters or statuses of the loads 103 and the energy storage device 104) (Para. [0065]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Carr, Cooper and Pevear before him/her, to modify the combined teachings of Carr and Cooper to include the teaching of Peaver in order to manages energy storage and power distribution to loads, the energy storage device, or both (Pevear: Abstract).
27.	Regarding claim 13, the combination of Carr, Cooper, and Pevear teaches the method for managing energy consumption as recited in claim 11, wherein Pevear further comprising the step of determining a performance-related parameter of the at least one energy storage device (e.g., For example, the energy storage control module 205 can stop power distribution from the energy storage device 104 to the loads 103 when an event from the charge settings has been detected—e.g., an indication that an electrical power source 102 can provide sufficient power to the loads 103, has stabilized, or has become available; an indication that the state of charge of the energy storage device 104 becomes zero (or drops below a threshold value); an indication that a process to switch between electrical power sources to power the loads has been completed; an indication of a scheduled time (during blackout hours or when power is not required); etc. The measurement module 208 can be used to detect when an event from the charge settings has occurred) (Para. [0071]). 
28.	Regarding claim 19-20, as to claim 19-20, applicant is directed to the citation for claim 7-8 respectively above. 
29.	Regarding claim 22-23, as to claim 22-23, applicant is directed to the citation for claim 10-11 respectively above. 
30.	Claims 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Cooper, Pevear, and further in view of Pelletier (US PG Pub: 2016/0190866).
31.	Regarding claim 9, the combination of Carr, Cooper and Pevear teaches the method for managing energy consumption as recited in claim 7 but does not specifically further comprising the step of controlling an amount of energy exported from the alternative source of energy to an electrical grid.   
	Pelletier further comprising the step of controlling an amount of energy exported from the alternative source of energy to an electrical grid (e.g., a logic functional block for controlling an electrical energy injection process during which the injection of electrical energy from the auxiliary power source into the AC power grid is increased in relation to the detected rate of deviation of the AC power grid frequency) (Para. [0013]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having combined teachings of Carr, Cooper, Pevear and Pelletier before him/her, to modify the combined teachings of Carr, Cooper and Pevear to include the teaching of Pelletier in order to stabilize the frequency of the AC power grid (Pelletier: Para. [0122]).
32.	Regarding claim 21, as to claim 21, applicant is directed to the citation for claim 9 above. 
33.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pevear (US PG Pub: 2020/0091855) in view of Rosendahl (US PG Pub: 2018/0233911).
34.	Regarding claim 25, Pevear teaches a method of managing power supplies, comprising the steps of: providing a plurality of electrical loads connected to an electrical grid (Refer to Fig. 1,  AC grid is 102b, and plurality of load 103);
	disconnecting a user-defined sub-set of the electrical loads from the electrical grid (e.g., The load control module 206 can be configured to select which loads are disabled or enabled based on priority load settings. The priority load settings can be stored in the memory 202 configured by a technician or system administrator or determined by software based on a power conservation algorithm that maximizes the conservation and efficiency of the energy storage and power distribution. The priority load settings can vary based on intended design or application. The following examples are illustrative and not exhaustive. For example, the priority load settings can indicate which loads are considered for shedding, and what order to shed the loads. For instance, the priority load settings can assign a priority to each load, shedding loads with lower priorities before loads with higher priorities.) (Para. [0053]) upon detection of a predetermined condition (e.g.,   For instance, the external command can be generated by a technician or system administrator using the user device 306. Alternatively, the external command can be generated by the remote server 304 based on a software algorithm (e.g., machine learning or artificial intelligence) that analyzes the system parameters and selects the appropriate loads to shed. The external command to shed a load can be generated for any of a variety of reasons. For example, the external command can be generated to shed a load because an operator fails to pay its bills. As another example, the external command can be generated to shed a load based on whether the load exceeds a maximum power usage limit assigned to the load) (Para. [0081]); 
	and connecting at least one of the electrical loads from the user-defined sub-set of the electrical loads to an alternative source of power (e.g., For example, power from the energy storage device 104 can be utilized to supplement power from the solar panels 102a when the solar panels 102 are insufficient to fully power the loads 103. As another example, the wind turbine 102d can be utilized to supplement power from the AC electricity grid 102b when the AC electricity grid is insufficient to fully power the loads 103) (Para. [0049]).
	Peaver does not specifically teach wherein the predetermined condition comprises a detected change in power from the electrical grid.
	Rosendahl teaches wherein the predetermined condition comprises a detected change in power from the electrical grid (e.g., The present invention can perform demand side management with load priority. Where the most important loads are serviced first and as more power becomes available further loads are reinitialized. Demand side management can aid in reducing the number of power outages or brownouts by removing non-priority loads when detecting signs of a weak grid (voltage droop, line frequency droop, etc) or being instructed by the network to do so) (voltage drop and line frequency drop is a detected change in power from the grid) (Para. [0055]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Pevear and Rosendahl before him/her, to modify the teachings of Peaver to include the teaching of Rosendahl in order to make a big difference to system reliability and stability, especially in power grids with a high concentration of renewable energy sources (Rosendahl: Para. [0128]).						
					Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116